IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


RICHARD ROST & JOYCE ROST,                 : No. 309 EAL 2014
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from the
                                           : Order of the Superior Court
             v.                            :
                                           :
                                           :
FORD MOTOR COMPANY,                        :
                                           :
                    Petitioner             :


                                        ORDER


PER CURIAM

      AND NOW, this 6th day of November, 2014, the Petition for Allowance of Appeal
is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by Petitioner, are:



      (1)    Whether—contrary to Howard, Betz, and Gregg—a plaintiff in an asbestos
             action may satisfy the burden of establishing substantial-factor causation
             by an expert’s “cumulative-exposure” theory that the expert concedes is
             simply an “any-exposure” theory by a different name[?]

      (2)    Whether the Philadelphia Court of Common Pleas’ mandatory practice of
             consolidating unrelated asbestos cases—even where the defendants
             suffer severe prejudice as a result—is consistent with the Pennsylvania
             Rules of Civil Procedure and Due Process; whether consolidation in this
             case was proper; and whether the Superior Court has the authority to
             review a trial court’s case-consolidation decisions in asbestos cases[?]